ORDER

PER CURIAM.
Defendant appeals from the judgment entered on jury verdicts finding him guilty of second degree murder, in violation of section 566.021 RSMo 1994, and armed criminal action, in violation of section 571.015 RSMo 1994, on which he was sentenced to two concurrent terms of twenty-five years imprisonment. Defendant also appeals from a judgment denying his Rule 29.15 motion for post-conviction relief.
As to the direct appeal, no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. We affirm the judgment pursuant to Rule 30.25(b).
As to the post-conviction appeal, the judgment of the motion court is based on findings of fact and conclusions of law that are not clearly erroneous. A written opinion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).
However, the parties have been furnished with a memorandum opinion for their information only, setting forth the reasons for this order.